DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10 December 2020 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	REPLACE Claim 4 with:
4. The pressure sensor of claim 1 wherein a first one of the plurality of module layers has each module body partitioned into a first number of sub-compartments, and a last one of the plurality of module layers has each module body partitioned into a -compartments, with the second number being greater than the first number.

REPLACE Claim 5 with:
5. The pressure sensor of claim 1 wherein a first one of the plurality of modules has each module body partitioned into a first number of sub-compartments that are of at least two different surface areas, and a last one of the plurality of modules has each module body partitioned into a second, different number of sub-compartments that are of at least two different surface areas, and with the second number being greater than the first number.

REPLACE Claim 11 with:
11. The pressure sensor of claim 1 wherein a fluid flow out of the port of the module layers causes the membrane over the compartment to recede into the compartment, and a fluid flow into the port of the module layers causes the membrane to move away from the compartment.

REPLACE Claim 19 with:
19. The micro pressure sensor of claim 15 wherein the first plurality of sub-compartments have sub-compartments of one of two different sizes, and the second plurality of sub-compartments have sub-compartments of one of three different sizes.

	REPLACE Claim 28 with:
-compartments having the at least two different volumes have a first volume of a larger volume than a second volume, with the first and second volumes configured to cause an amount of flexure of the first volume that is greater than an amount of flexure of the second volume, for a given pressure difference between a pressure of an input fluid relative to a reference pressure.

	REPLACE Claim 29 with:
	29. The micro pressure sensor of claim 15 wherein the first port that feeds the first plurality of sub-compartments has a pair of inlets, with a first one of the inlets feeding a first portion of the first plurality of sub-compartments and a second one of the inlets feeding a second, different portion of the first plurality of sub-compartments.

	REPLACE Claim 30 with:
	30. The micro pressure sensor of claim 15 wherein the first plurality of sub-compartments has the at least two different volumes, with a first volume being larger than a second volume, and which first volume causes an amount of flexure greater than the second volume, for a given pressure difference between a pressure of an input fluid relative to a reference pressure.

	REPLACE Claim 31 with:
	31. The micro pressure sensor of claim 30 wherein the second plurality of sub-compartments has the at least two different volumes that are also different than the at -compartments being larger than a second volume of the second plurality of sub-compartments, and which first volume causes an amount of flexure greater than the second volume, for a given pressure difference between a pressure of an input fluid relative to a reference pressure.

Allowable Subject Matter
Claims 1 – 20 and 28 – 34 are allowed over the prior art in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest piece of prior art, Cabuz (US 6106245) discloses a device comprising: a plurality of module stages (Figure 1, one stage being encompassed by the dotted rectangle, the other being below it), with each module stage comprising: a stack of at least two module layers (one layer in row having 13, the other layer in row having 15), each module layer comprising: a module body (21) having walls that define a compartment (walls forming compartment 11), with at least one of the module layers having the defined compartment partitioned into at least two sub-compartments (three sub-compartments in each row); a port for fluid ingress or egress (13) disposed in a first wall of the module body (Figure 1); a membrane (27) affixed to a first surface of the module body covering the compartment (Figure 2); and an electrode (23) affixed over a surface of the membrane (Figure 2).
As such, Cabuz fails to disclose the device is pressure sensor operating over two different pressure ranges, sub-compartments having two different volumes, and the 
Regarding Claim 15, the closest piece of prior art, Cabuz (US 6106245) discloses a device comprising: a first module (encompassed by the dotted rectangle in Figure 1), the first module comprising: a first stack of a first plurality of first module layers (one layer in row having 13, another layer in row having 15), with each first module layer comprising: a first module body (21) having walls that define a compartment (walls defining compartment 11); a first port for fluid ingress or egress (13), the first port disposed in a first wall of the first module body (Figure 1), a first membrane (27) affixed to a first surface of the first module body covering the compartment (Figure 2); and a first electrode (23) affixed over a surface of the first membrane (Figure 2); a second module (bottom half of Figure 1), the second module comprising: a second stack of a second plurality of second module layers (one layer in row having 13, another layer in row having 15 in the bottom half of Figure 1)), each second module layer comprising: a second module body (21) having walls that define a compartment and with the defined compartment (walls defining compartment 11); a second port for fluid ingress or egress disposed in a first wall of the second module body (second 13); a second membrane (second 27) affixed to a first surface of the second module body covering the compartment (Figure 2); and a second electrode (second 23) affixed over a surface of the second membrane (Figure 2).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856